Citation Nr: 9931886	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
tendinitis of the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
tendinitis of the left shoulder, currently rated as 20 
percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a fracture of the right ankle, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased disability rating for the 
residuals of a fracture of the left ankle, currently rated as 
10 percent disabling.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The record shows that the veteran served on active duty from 
June 1977 to June 1992.  He has approximately two years and 
ten months of additional prior active service.

The appeal for the increased disability ratings arises from a 
rating decision of April 1998 from the Montgomery, Alabama, 
Regional Office (RO).  The appeal of whether new and material 
evidence has been received arises from a rating decision of 
August 1997 from the Atlanta, Georgia, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased disability rating claims has been 
developed.

2.  The right arm is the major arm.  

3.  Abduction of the right arm was greater than being limited 
to midway between the side and shoulder level.  Flexion was 
significantly in excess of being able to raise the arm above 
shoulder level.

4.  Motion of the left arm is significantly in excess of 25 
degrees from the side.

5.  Pain in the shoulders does not significantly restrict 
motion.  

6.  Motion of the right ankle more closely approximates 
marked limitation of motion.

7.  Motion of the left ankle more closely approximates 
moderate limitation of motion.

8.  Service connection for pes planus was denied in a rating 
decision in April 1994.

9.  Evidence received subsequent to the April 1994 decision 
is not new and material.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
tendinitis of the right shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (1999).

2.  The criteria for an increased disability rating for 
tendinitis of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (1999).

3.  The criteria for a 20 percent rating for the residuals of 
a fracture of the right ankle are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).

4.  The criteria for an increased disability rating for the 
residuals of a fracture of the left ankle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (1999).

5.  The April 1994 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the veteran's claim for service 
connection for pes planus.  38 U.S.C.A. § 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, plausible 
claims have been presented.  The veteran has not indicated 
that additional relevant evidence of probative value may be 
obtained which has not been sought and associated with the 
claims folder.  Accordingly, the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1999). 

Pain on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Disability due to traumatic arthritis, tenosynovitis, or 
osteoarthritis is rated based on limitation of motion of the 
joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5024 (1999).

Shoulders

In a rating decision in March 1993, service connection for 
"calcific tendinitis, shoulders, bilateral" was granted 
with a 10 percent disability rating assigned.  A rating 
decision in August 1997 reclassified the disability as 
"tendinitis, right shoulder" and "tendinitis, left 
shoulder," and assigned a 20 percent rating for each 
shoulder.  

The criteria of Diagnostic Code 5201, entitled "Arm, 
limitation of motion of," provides that a 20 percent 
disability rating is appropriate where motion is limited to 
shoulder level.  Where motion is limited to midway between 
the shoulder and side, a 30 percent disability rating is 
appropriate for the major shoulder and a 20 percent rating is 
appropriate for the minor shoulder.  Motion limited to 25 
degrees from the side warrants a 40 percent disability rating 
for the major shoulder and a 30 percent rating for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

Tendinitis of the shoulders is not listed in the Schedule.  
Therefore, the shoulder disabilities will be rated under the 
criteria of Diagnostic Code 5024 for tenosynovitis 
[inflammation of the tendon sheath, Dorland's Illustrated 
Medical Dictionary 1671 (27th ed. 1988)] since the function 
affected, anatomical localization, and symptomatology are 
analogous.  Diagnostic Code 5024 indicates that the 
disability will be rated under Diagnostic Code 5003 for 
arthritis.  Arthritis is rated based on limitation of motion 
of the joint involved.  Therefore, the veteran's shoulder 
claims must be rated under the criteria of Diagnostic Code 
5201 for limitation of motion of the arm.  38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5003, 5024, 5201 (1999).

Right

The report of a March 1998 VA examination notes the veteran 
was right handed.  Therefore, the right shoulder is the major 
shoulder.  The report shows flexion of the shoulders was to 
110 degrees, abduction was to 60 degrees, and there was 40 
degrees of external rotation and 50 degrees of internal 
rotation.  There was mild tenderness of the shoulders.  The 
examination report shows abduction motion of the right arm 
was less than being able to raise the arm above the shoulder.  
See 38 C.F.R. § 4.71, Plate I (1999).  Accordingly, there was 
greater restriction of motion than required for a 20 percent 
rating.  However, the abduction motion was greater than being 
midway between the side and shoulder level required for a 30 
percent rating.  Additionally, flexion was significantly in 
excess of being able to raise the arm above shoulder level 
and thus was in excess of the motion required for even a 20 
percent rating.  Therefore, the right arm motion more closely 
approximates the requirements for a 20 percent disability 
rating.  While pain on motion is productive of disability, 
the examination report shows that the pain started at 100 
degrees flexion and 60 degrees abduction.  Therefore, the 
pain shown did not further limit motion or increase 
disability to warrant a higher disability rating above the 
current 20 percent rating.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (1999).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
tendinitis of the right shoulder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5201 (1999).

Left

The report of a March 1998 VA examination notes the veteran 
was right handed.  Therefore, the left shoulder is the minor 
shoulder.  The report shows flexion of the shoulders was to 
110 degrees, abduction was to 60 degrees, and there was 40 
degrees of external rotation and 50 degrees of internal 
rotation.  There was mild tenderness of the shoulders.  The 
motion of the arm shown was significantly in excess of 25 
degrees from the side that would warrant a higher disability 
rating than the 20 percent rating currently assigned.  While 
pain on motion is productive of disability, the examination 
report shows that the pain started at 100 degrees flexion and 
60 degrees abduction.  Thus the pain started significantly 
beyond 25 degrees from the side.  Therefore, the pain shown 
did not further limit motion or increase disability to 
warrant a higher disability rating above the current 20 
percent rating.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for tendinitis of the left shoulder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (1999).

Ankles

In a rating decision in March 1993, service connection for 
"residuals fracture right ankle with traumatic arthritis" 
and "residuals fracture left ankle with traumatic 
arthritis" was granted with a 10 percent disability rating 
assigned for each ankle.  The 10 percent ratings have 
remained in effect since that time.

Under the criteria of Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating and marked limitation of motion warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).

The medical evidence does not show ankylosis of the ankles.  
The veteran is service connected for residuals of fractures 
of the ankles.  However, there is no evidence of malunion or 
deformity of the os calcis or astragalus.  The description of 
the veteran's disability includes traumatic arthritis of the 
ankles.  Under the criteria of Diagnostic Code 5010, 
traumatic arthritis is rated as arthritis under Diagnostic 
Code 5003.  Arthritis is rated based on limitation of motion 
of the joint involved.  Since other rating criteria of the 
Schedule are not applicable to the veteran's ankle disability 
and traumatic arthritis is present, the veteran's disability 
will be rated under the criteria of Diagnostic Code 5271 for 
limitation of motion of the ankle since the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (1999).

Right

The report of the March 1998 VA examination notes that 
dorsiflexion of the right ankle was to 5 degrees and plantar 
flexion was to 20 degrees.  Inversion was to 15 degrees and 
eversion was to 8 degrees.  There was mild tenderness in the 
medial and lateral aspects of the ankles.  Moderate and 
marked limitation of motion are not defined in the Schedule.  
However, 38 C.F.R. § 4.71, Plate II (1999) shows a plantar 
flexion range to 45 degrees and a dorsiflexion range to 20 
degrees.  The dorsiflexion shown in the examination report 
was significantly less than half of 20 degrees and the 
plantar flexion was slightly less than half of 45 degrees.  
Additionally, the report notes right ankle pain began at 5 
degrees dorsiflexion, 15 degrees plantar flexion, and 5 
degrees eversion.  Since the veteran's motion was less than 
half of the motions shown in Plate II and there was pain on 
motion that began before the limits of motion were reached, 
the limitation of motion of the veteran's right ankle more 
closely approximates marked limitation of motion.  Marked 
limitation of motion under Diagnostic Code 5271 is a 20 
percent disability.  This is the maximum disability rating 
available under this Diagnostic Code.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).

Based on the above, the evidence supports granting a 20 
percent disability rating for the residuals of a fracture of 
the right ankle.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (1999).

Left

The report of the March 1998 VA examination notes that 
dorsiflexion of the left ankle was to 8 degrees and plantar 
flexion was to 30 degrees.  Inversion was to 20 degrees and 
eversion was to 10 degrees.  There was mild tenderness in the 
medial and lateral aspects of the ankles.  Moderate and 
marked limitation of motion are not defined in the Schedule.  
However, 38 C.F.R. § 4.71, Plate II (1999) shows a plantar 
flexion range to 45 degrees and a dorsiflexion range to 20 
degrees.  The dorsiflexion shown in the examination report 
was approximately half of 20 degrees and significantly more 
than half of 45 degrees.  The report does note left ankle 
pain began at 15 degrees inversion and 8 degrees eversion.  
However, the report also notes the veteran walked 
independently, his gait was normal, and there was no 
instability of the ankle.  Therefore, the medical evidence 
does not show that pain on motion and use causes additional 
disability or restriction of dorsiflexion or plantar flexion.  
Therefore, motion of the left ankle more closely approximates 
moderate limitation of motion which is consistent with the 10 
percent disability rating currently assigned.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).

Based on the above, the preponderance of the evidence is 
against the claim for an increased rating for the residuals 
of a fracture of the left ankle.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (1999).

New and material evidence

In a rating decision in April 1994, service connection for 
pes planus was denied.  The veteran was advised of this 
decision in an April 1994 letter to him.  He submitted a 
timely notice of disagreement and a statement of the case was 
issued in December 1994.  However, there were no further 
communications related to the feet that could be construed as 
a substantive appeal received from the veteran or his 
representative within 60 days of the statement of the case or 
one year of the April 1994 notification of the decision.  
Therefore, the April 1994 decision became final.  38 C.F.R. 
§ 20.1103 (1999).

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's April 1994 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for pes planus, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.

July 1996 to December 1997 VA clinical records, January 1997 
reports of VA X-rays, a January 1997 VA electrocardiogram, a 
July 1997 VA examination report, January 1998 VA X-ray 
reports, and a March 1998 VA examination report were 
received.  However, these records do not address the 
veteran's pes planus and are thus not material.  A January 
1998 clinical record notes the veteran complained of painful 
feet for several years and shows an assessment of pes planus 
and plantar fasciitis.  However, this record does not relate 
the veteran's pes planus to service.  Accordingly, it is not 
material.  While these VA records are new in the sense that 
they were not previously of record, they are not material to 
the issue of service connection for pes planus.  

The veteran submitted a copy of his May 1992 service 
discharge examination report.  However, this report was 
previously contained in the claims file and considered for 
the prior decision.  Accordingly, the examination report is 
not new.

The evidence that has been received since the last final 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for pes planus.  
Either alone or in conjunction with the evidence previously 
of record, the received evidence is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (1999).

New and material evidence has not been received and the claim 
for service connection for pes planus is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (1999).


ORDER

1.  Entitlement to an increased disability rating for 
tendinitis of the right shoulder is denied.
2.  Entitlement to an increased disability rating for 
tendinitis of the left shoulder is denied.
3.  Entitlement to a 20 percent rating for the residuals of 
fracture of the right ankle is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.
4.  Entitlement to an increased disability rating for the 
residuals of a fracture of the left ankle is denied.
5.  New and material evidence has not been received and the 
claim for service connection for pes planus is not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

